IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :             No. 2107 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 137 DB 2014
           v.                   :
                                :             Attorney Registration No. 75857
HOPE RENAE D'OYLEY,             :
                Respondent      :             (Montgomery County)


                                       ORDER


PER CURIAM


      AND NOW, this 30th day of December, 2014, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated October 9,

2014, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to

Rule 215(g), Pa.R.D.E., and it is

      ORDERED that Hope Renae D’Oyley is suspended on consent from the Bar of this

Commonwealth for a period of six months, and she shall comply with all the provisions of

Rule 217, Pa.R.D.E.